IN THE UNITED STATES DISTRICT COURT
FOR THE N()RTHERN D`ISTRICT OF MISSISSIPPI
OXFORD DIVISION

JOEY HARIG PLAINTIFF
VS. CAUSE NO. 3:18cv183-SA»JMV
PROGRESSIVE lNSURANCE COMPANY DEFENDANT

ORDER OF I)ISMISSAL WITH PRE.IUDICE
This day, this cause came on for consideration of the joint application for an Order 0{"
Dismissal of the parties to this cause, each of whom acknowledge that this case has been fully and
finally settled, a Settlemcnt agreement and release having been executed by the plaintiff Having
maturely considered the joint application, the Conrt is ot" the opinion that such relief should be
granted and it is therefore,
ORDERED AND ADJUDGED that this cause and all parties hereto shall be and are hereby

dismissed with prejttdice, each party to beat its own costsl
so oanenen, this the Bo“*aay at © ._~_.a-o t=¢./ ,2018.
Lwanton AYCoCK Cl
CHIEF UNlTED STATES DISTRICT COURT JUDGE

     

» f

KENT E!stOrr=Fn,*K/ts Bz‘u- NO. 9031

Attoi'ney for Plaintifl"

%%a/M/%/

1-1. RICHN@ND CULr‘, 111, Ms ear No. 7936
Attorney for Defendant

 

